 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   BRUCE MORRELLI, et al.,                             Case No. 1:18-cv-01395-NONE-SAB

12                  Plaintiffs,                          ORDER RE STIPULATION TO EXTEND
                                                         STAY OF ACTION FOR THIRTY DAYS
13           v.
                                                         (ECF No. 46)
14   CORIZON HEALTH, INC.,

15                  Defendant.

16

17          Plaintiffs, on behalf of themselves and a putative class of similarly situated individuals,

18 filed a complaint against Defendant Corizon Health, Inc. (“Defendant”) in Fresno County

19 Superior Court on September 5, 2018, alleging various wage-and-hour claims under California
20 law. On October 9, 2018, Defendant removed the complaint to the Eastern District of California.

21 (ECF No. 1.) After two motions to dismiss were filed and decided by the district judge, this

22 action is now proceeding on Plaintiff’s second amended complaint, filed on March 1, 2019.

23 (ECF No. 25.)

24          On July 19, 2019, this matter was stayed at the parties’ request to allow for settlement

25 negotiations, and the scheduling order was amended. (ECF No. 36.) On August 28, 2019, the

26 Court granted the parties’ stipulated request to stay the action for sixty (60) days, and the Court
27 vacated the scheduling order with instructions to file a joint statement with proposed dates if the

28 action did not settle. (ECF No.41.) On November 18, 2019, the parties filed a stipulation


                                                     1
 1 requesting a further stay of this action for ninety (90) days, proffering that since the initial stay of

 2 the action, they had been diligently working on settlement negotiations, however, the

 3 negotiations had been delayed due to the medical needs of counsel, and due to waiting for an

 4 expert report. (ECF No. 43.) On November 19, 2019, pursuant to the stipulation, the Court

 5 extended the stay of this action, and specified that the stay would automatically lift on February

 6 17, 2020, unless the parties filed a stipulation requesting a further stay. (ECF No. 44.)

 7          On February 24, 2020, the parties filed a stipulation requesting the stay of this matter be

 8 continued an additional thirty (30) days. (ECF No. 46.) In the filing, the parties state they: (1)

 9 remain engaged in active efforts exchanging information to assist in settlement negotiations; (2)

10 have recently exchanged expert information regarding valuation of damages and are discussing

11 their position regarding such valuation; and (3) the parties are working on an agreement to attend

12 mediation, and believe in the next thirty days they will be able to reach an agreement as to

13 mediation and finalize their positions regarding damages to conclude settlement discussions.

14 (Id.)

15          The Court notes that the stipulation does not address the fact that it was not filed until

16 after the stay expired pursuant to the previous order continuing the stay only until February 17,

17 2020. (ECF Nos. 44, 46.) The Court is also concerned that the parties only state they hope to

18 come to an agreement on mediation in the next thirty days, however, it is likely they will seek an

19 additional extension of the stay to accommodate such mediation if it occurs. Nonetheless, given
20 the parties statements describing continued good faith settlement negotiations and desire to

21 conclude the settlement negotiations now that the parties have the expert valuation reports in

22 hand, the Court finds good cause to reinstate the stay of this action for the parties to further work

23 on settlement. The parties are cautioned to exercise more caution in the future and ensure that

24 any further request to continue the stay of this action is filed before the expiration of the stay.

25          Accordingly, IT IS HEREBY ORDERED that:

26          1.      This matter is STAYED until March 25, 2020;

27          2.      The stay will automatically lift on March 25, 2020, unless the parties file a

28                  stipulation requesting a further stay; and


                                                       2
 1          3.      Within seven (7) days of the stay of this action lifting, the parties shall file a joint

 2                  statement setting forth proposed dates if the action has not settled.

 3
     IT IS SO ORDERED.
 4

 5 Dated:        February 24, 2020
                                                           UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                       3
